Exhibit 10.2

SEVENTH AMENDMENT

TO THE

AMERICAN EXPRESS RETIREMENT RESTORATION PLAN

WHEREAS, pursuant to its delegation powers, the Compensation and Benefits
Committee (the “CBC”) of the Board of Directors of American Express Company (the
“Company”) has authorized the Senior Vice President Global Compensation &
Benefits of the Company generally to take certain actions with respect to the
American Express Retirement Restoration (the “Plan”) as he shall deem reasonably
necessary or appropriate; and

WHEREAS, the undersigned Senior Vice President Global Compensation & Benefits
deems it reasonably necessary and appropriate to amend the American Express
Retirement Restoration Plan (the “Plan”) in order to permit the Company to make
lump sum payments of certain de minimis amounts; and

THEREFORE, the Plan is hereby amended effective immediately as set forth below:

A new Section 8.9 is added to and made a part of the Plan to read as follows:

Section 8.9 De Minimis Lump Sum Payment. Notwithstanding the other provisions of
the Plan, the Administrator may, in its sole discretion, make a mandatory lump
sum pay-out of a Participant’s Account at any time, provided that such pay-out
amount shall be in an amount equal to the lump sum value of such Account
determined for the date of such pay-out; and further provided that such pay-out
(1) accompanies the termination and liquidation of the Participant’s entire
interest under the Plan and all similar arrangements that constitute an account
balance plan under Section 1.409A-1(c)(2) of the Treasury Regulations; and (2)
the payment is not greater than the applicable dollar amount under Section
402(g)(1)(B) of the Code.

 

Dated: September 26, 2013

 

AMERICAN EXPRESS COMPANY

 

By:

 

/s/ David Kasiarz

 

Its:

 

SVP, Global Compensation & Benefits